This is an original proceeding to review an award of the State Industrial Commission. It is admitted that on the 4th day of May, 1929, the respondent received an accidental personal injury arising out of and in the course of his employment, and that he was awarded compensation in the sum of $15 for temporary disability. He returned to work on May 14, 1929. On February 5, 1931, he was awarded compensation for $200 for serious and permanent disfigurement. On December 2, 1931, respondent was awarded compensation in the sum of $900 for 50 per cent. loss of vision of his right eye, and it was further ordered by the Commission that the petitioner pay all reasonable medical expenses incurred by respondent by reason of said injury.
The petitioner presents his cause to this court upon two propositions: (1) There is no competent evidence to sustain the finding of permanent loss of 50 per cent. of vision in the right eye as a result of said accidental personal injury; and (2) that there is no proof of any medical expense incurred by Martin Lankford as a result of said accidental injury. We have carefully examined the record in this case, and find that there is some competent evidence to sustain the award, and it is well settled in this jurisdiction that an award of the State Industrial Commission sustained by any competent *Page 282 
evidence will not be disturbed on petition to review. The award for compensation is therefore affirmed. It is conceded by the respondent that there is no competent evidence relative to medical attendance, and the award for medical attendance is vacated.
LESTER, C. J., CLARK, V. C. J., and RILEY, HEFNER, CULLISON, and KORNEGAY, JJ., concur. ANDREWS and McNEILL, JJ., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 812, 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.